Citation Nr: 0214926	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  00-19 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
right knee recurrent meniscal tear, status post meniscectomy.

2.  Entitlement to an earlier effective date for payment of 
temporary total compensation benefits for a service-connected 
condition requiring convalescence.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1985 to 
February 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from October 1999 and December 1999 rating actions by 
a Department of Veterans Affairs (VA) Regional Office (RO).  
In his August 2000 substantive appeal, the veteran requested 
a Board hearing.  In July 2002, the veteran was informed of 
the date and time of his scheduled Board hearing; however, 
the record reflects that he failed to appear for the 
scheduled hearing.  


FINDINGS OF FACT

1.  The veteran's service-connected right knee recurrent 
meniscal tear, status post meniscectomy is manifested by 
subjective complaints of constant pain with objective 
findings of locking pain of a moderate degree, but without 
objective medical evidence of lateral instability, recurrent 
subluxation, ankylosis, degenerative joint disease, or 
compensable limitation of motion.  

2.  The veteran was assigned a temporary total evaluation for 
a service-connected disability requiring convalescence 
pursuant to 38 C.F.R. § 4.30 for the period from December 1, 
1999, to April 1, 2000.  

3.  The record does not demonstrate that the veteran meets 
any of the payment exceptions outlined by 38 C.F.R. 
§ 3.31(c).


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for right knee recurrent meniscal tear, status 
post meniscectomy, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2001).

2.  The criteria for entitlement to an earlier effective date 
for payment of temporary total compensation benefits for a 
service-connected condition requiring convalescence have not 
been met.  38 U.S.C.A. §§ 5111, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.31, 4.30 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
several VA examination reports as well as VA treatment 
records.  Significantly, no additional pertinent evidence has 
been identified by the veteran as relevant to the issues on 
appeal.  Moreover, in a May 2002 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for his right knee 
disability and entitlement to an earlier payment date.  The 
discussions in the rating decision, statement of the case, 
and supplemental statements of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board therefore 
finds that the notice requirements of the new law have been 
met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

A review of the record demonstrates that upon VA examination 
dated in April 1992, the veteran complained of constant pain 
in the right knee as well as pain on kneeling and prolonged 
activities.  It was noted that there was no particular 
swelling.  Physical examination revealed full range of motion 
in the knee with painful extension and flexion.  Tenderness 
over the lateral aspect of the right knee was also noted. 

In a November 1992 rating action, the RO granted entitlement 
to service connection for a right knee recurrent meniscal 
tear, status post partial meniscectomy, evaluated as 10 
percent disabling.  

In January 1999, the veteran sought entitlement to an 
increased evaluation of his service-connected right knee 
disability.  Upon VA examination of the right knee dated in 
May 1999, the veteran reported walking with a limp and having 
unbelievable pain that affected his ability to work.  The 
veteran described his pain as severe at times and throughout 
the whole knee.  Physical examination revealed no effusion or 
bony abnormality in the right knee.  There was a large pain 
response to palpation on the bilateral joint line areas of 
the right knee.  No crepitus or abnormal warmth was noted.  
Range of motion was within normal limits.  Extension was from 
zero degrees and flexion was from zero to 135 degrees.  Deep 
tendon reflexes were 2+ bilaterally.  There was good lateral 
and medial stability of the ligaments of the right knee.  The 
examiner noted that x-ray examination was negative for 
degenerative joint disease in the right knee.  

A December 1999 VA operation report demonstrates that the 
veteran underwent a repeat right knee arthroscopy on December 
1, 1999.  He complained of chronic pain, clicking, and 
popping in the right knee.  Post-operative diagnoses of right 
medial femoral condyle, grade 1 chondromalacia; right 
anterior horn medical meniscus tear; right lateral femoral 
condyle and lateral tibial plateau, grade 2 chondromalacia; 
right lateral meniscus posterior lateral and anterior 
horizontal cleavage tears; and evidence of posterior horn 
medial meniscus and partial lateral meniscectomy were noted.  

In a December 1999 rating action, the RO assigned a temporary 
total evaluation for a service-connected condition requiring 
convalescence for the period from December 1, 1999 to 
February 1, 2000.  The RO letter notifying the veteran of the 
grant of temporary total benefits informed him that he was 
entitled to payment at the 100 percent evaluation rate 
effective from January 1, 2000.  

VA treatment records dated in 1999 and 2000 demonstrate a 
negative radiological examination of the right knee in May 
1999.  A magnetic imaging report of the right knee dated in 
September 1999 demonstrates apparent truncation of the 
posterior horn of the lateral meniscus with focal region of 
increased signal, not extending through the margin of the 
meniscus.  The appearance suggested the possibility of a 
tear, but there was no evidence for medical meniscal tear.  
The veteran complained of right knee pain and swelling in 
November 1999.  A February 2000 VA clinical record indicates 
that the veteran had been involved in a car accident 10 days 
earlier and hit his knee on the dashboard.  The veteran's 
knee was noted as painful but improved from prior to surgery.  
The knee was also noted as swollen after the car accident.  
Pain was described as worse when active all day.  Physical 
examination revealed no swelling, full range of motion, and 
stable ligaments in all directions.  Tenderness on the 
lateral knee was noted, as was hypersensitivity of the skin 
on the lateral knee.  It was also noted that x-ray 
examination was negative.  An assessment of traumatic knee 
contusion secondary to motor vehicle accident, 
osteoarthritis, and hypersensitivity of skin secondary to 
surgery was noted.  

A January 2000 VA physician form indicates the veteran could 
return to work as of February 7, 2000 with no restrictions.  
A February 2000 VA physician form indicates that the veteran 
could return to work as of March 6, 2000 with no 
restrictions.  

In a February 2000 rating action, the RO determined that a 
temporary total evaluation was warranted for the period from 
December 1, 1999 to April 1, 2000 due to a service-connected 
disability requiring convalescence.  

Upon VA examination of the right knee dated in November 2000, 
the examiner noted the claims folder had been reviewed.  The 
veteran reported that the right knee hurt daily but varied in 
intensity.  He also reported stiffness and swelling often.  
The veteran reported limited motion and popping.  He also 
reported giving way about every few days and weakness and 
fatigability related to pain.  The veteran reported 
experiencing incoordination with some limp on the right all 
of the time.  The veteran denied tingling or numbness and 
used no braces.  Physical examination revealed a moderate 
limp on the right.  There was tenderness medially, 
anteriorly, and laterally.  The cruciate collateral ligaments 
appeared basically stable.  On McMurray test, internal 
rotation was negative but the veteran complained of some pain 
medially with external rotation.  The examiner noted there 
was no effusion or crepitation palpated on active motion.  
Range of motion was noted as zero degrees extension and 
flexion to 110 degrees with some complaint of pain at 
terminal flexion.  An impression of right knee status post 
surgery with residual was noted.  The examiner opined that 
with respect to various factors, functional impairment was 
rated between mild and moderate with functional impairment 
and loss of degrees of range of motion of 20 to 25 degrees 
flexion.  

Upon VA examination of the right knee dated in May 2002, the 
veteran complained of constant pain in the right knee.  It 
was noted the veteran was employed as a restaurant manager.  
He reported often dragging his right knee and finding that it 
inhibited him from carrying out his occupation.  Physical 
examination of the musculoskeletal system was noted as within 
normal limits.  The length of the legs measured to 102 
centimeters on the right and 103 centimeters on the left.  
The feet showed no signs of abnormal weightbearing and the 
veteran required no devices for ambulation.  Posture was 
noted as normal, but gait was noted as abnormal in that the 
veteran would drag his right knee.  The examiner noted the 
veteran did not have limited function with standing or 
walking.  Lower extremity motor function, and sensory and 
deep tendon reflexes were all within normal limits.  The 
appearance of the right knee joint was noted as normal.  
Range of motion in the right knee was noted as limited to 95 
degrees flexion with normal extension.  Drawer's and 
McMurray's were noted as within normal limits.  No ankylosis 
of the knee joints was present.  The examiner noted there was 
pain; however, there was no weakness, fatigue, lack of 
endurance, or instability of the right knee.  After 
examination, there appeared to be locking pain of a moderate 
degree in the right knee.  Radiological examination of the 
right knee was noted as unremarkable.  A diagnosis of right 
knee recurrent meniscal tear, status post right meniscectomy 
times two, was noted.  The examiner noted the veteran was 
able to undertake all activities of daily living despite his 
right knee condition.  It was also noted that the veteran had 
difficulty bending, kneeling, crouching, crawling, and 
walking for prolonged periods of time due to the right knee 
condition.  It was recommended that the veteran pursue 
additional physical therapy for further improvement of his 
right knee condition.  

In a June 2002 rating action, the RO determined that a 20 
percent evaluation was warranted for the service-connected 
right knee disability, effective from April 26, 2002.

Analysis

I.  Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  The provisions 
of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally 
compensable.  See 38 C.F.R. §§ 4.45 and 4.59.

The veteran's service-connected right knee disability is 
currently evaluated as 20 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5258, which contemplates 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint.  A 20 percent 
evaluation is the highest rating assignable under this 
Diagnostic Code.  

Other impairment of the knee, recurrent subluxation or 
lateral instability, is contemplated by 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Moderate recurrent subluxation or 
lateral instability of the knee warrants a 20 percent 
evaluation.  Severe recurrent subluxation or lateral 
instability of the knee warrants a 30 percent evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of motion of the knee is contemplated in 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the 
leg is only limited to 60 degrees.  Flexion limited to 45 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for flexion limited to 30 degrees.  A 
30 percent evaluation is assigned where flexion is limited to 
15 degrees.  Diagnostic Code 5261 provides for a zero percent 
evaluation where extension of the leg is limited to five 
degrees.  A 10 percent evaluation is warranted where 
extension is limited to 10 degrees.  A 20 percent evaluation 
is warranted where extension is limited to 15 degrees.  
Extension limited to 20 degrees warrants a 30 percent 
evaluation.  A 40 percent evaluation is warranted for 
extension limited to 30 degrees.  Extension limited to 45 
degrees warrants a 50 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

Following a full and thorough review of the evidence of 
record, the Board concludes that entitlement to an evaluation 
in excess of 20 percent for a service-connected right knee 
disability is not warranted.  The medical evidence 
demonstrates that the veteran's right knee disability is 
manifested by subjective complaints of constant pain with 
objective findings of locking pain of a moderate degree.  The 
Board reiterates that a 20 percent evaluation is the highest 
rating assignable under Diagnostic Code 5258.  

The Board further concludes that consideration of Diagnostic 
Codes 5260 and 5261 would not result in the assignment of an 
evaluation in excess of 20 percent as the medical evidence 
does not demonstrate any compensable limitation of motion in 
the right knee.  The medical evidence further fails to 
establish objective findings of lateral instability or 
recurrent subluxation to any degree.  Good lateral and medial 
stability was noted upon VA examination dated in May 1999 and 
in a February 2000 VA clinical record, and the cruciate 
collateral ligaments were noted as basically stable upon VA 
examination dated in November 2000.  Thus, consideration of 
Diagnostic Code 5257 would not result in the assignment of an 
increased evaluation.  Likewise, the May 2002 VA examiner 
noted there was no ankylosis in the right knee; thus, 
consideration of Diagnostic Code 5256 is not warranted.  The 
Board further notes that radiological examinations of the 
right knee have been noted as normal and there is no x-ray 
evidence of degenerative joint disease in the right knee.  

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The Court has, however, held that where a diagnostic 
code is not predicated on a limited range of motion alone, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  Because the veteran's disability is rated under 
Diagnostic Code5258, a code which is not predicated solely on 
loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 regarding 
functional loss due to pain do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Furthermore, the May 2002 VA 
examiner opined that although there was pain in the right 
knee, there was no weakness, fatigue, lack of endurance, or 
instability in the right knee.  The Board recognizes that the 
November 2000 VA examiner opined that the veteran's 
functional impairment was between mild and moderate and such 
findings have been considered in the assignment of a 20 
percent evaluation.  Furthermore, the Board notes that, as 
the veteran has been assigned the maximum schedular rating 
available under Diagnostic Code 5258, further evaluation of 
additional functional loss under 38 C.F.R. §§ 4.40 and 4.45 
is not for consideration.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997). 

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no objective medical evidence demonstrating that the 
veteran's right knee disability results in marked 
interference with employment or frequent periods of 
hospitalization.  In February 2000, the VA physician stated 
that the veteran could return to work in early March 2000 
with no restrictions.  Likewise, the May 2002 VA examiner 
noted the veteran had no limited function with standing or 
walking.  He also opined that the veteran could undertake all 
aspects of daily living.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in the absence of an 
exceptional or unusual disability picture.  

II.  Earlier Effective Date Claim

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted for a period of one, 
two, or three months.  Awards are to commence on the day of 
hospital admission and continue for a period of one to three 
months from the first day of the month following hospital 
discharge or outpatient release.  See 38 C.F.R. § 4.30.  

In a December 1999 rating action, the RO assigned a 100 
percent temporary total evaluation for the period from 
December 1, 1999 to February 1, 2000 due to treatment for the 
service-connected right knee requiring convalescence.  In a 
February 2000 rating action, the RO assigned a 100 percent 
temporary total evaluation due to treatment for the service-
connected right knee requiring convalescence for the period 
from December 1, 1999 to April 1, 2000.  In letters to the 
veteran dated in December 1999 and March 2000, the RO 
informed him that under 38 U.S.C.A. § 5111, payment must 
commence the first day of the month after entitlement to the 
benefit begins and that his entitlement to payment at the 
rate of 100 percent was effective January 1, 2000.  

The veteran asserts that he should be paid compensation 
benefits at the rate of 100 percent for the month of December 
1999 as that is the date of entitlement and the month in 
which he had knee surgery.  

Commencement of the period of payment is governed by 
38 C.F.R. § 3.31 and provides that regardless of VA 
regulations concerning effective dates of awards, and except 
as provided in paragraph (c) of this section, payment of 
monetary benefits based on original, reopened, or increased 
awards of compensation, pension, or dependency and indemnity 
compensation may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective.  

The provisions of this section do not apply to the following 
types of awards:

(1) Surviving spouse's rate for the month of a 
veteran's death;
(2) Cases where military retired or retirement pay is 
greater than the amount of compensation payable;
(3) Adjustments of awards-such as in the case of 
original or increased apportionments or the 
termination of any withholding, reduction, or 
suspension by reason of: recoupment, an offset to 
collect indebtedness, institutionalization, 
incompetency, incarceration, an estate that exceeds 
the limitation for certain hospitalized incompetent 
veterans, or discontinuance of apportionments;
(4) Increases resulting solely from the enactment of 
legislation-such as cost of living increases in 
compensation or dependency and indemnity 
compensation, increases in Improved Pension, parents' 
dependency and indemnity compensation, the monetary 
allowance for children suffering from spina bifida, 
or changes in the criteria for statutory award 
designations; or
(5) Temporary total ratings pursuant to paragraph 29 of 
the Schedule for Rating Disabilities when the entire 
period of hospitalization or treatment, including any 
period of post-hospitalization convalescence, 
commences and terminates within the same calendar 
month.  In such cases the period of payment shall 
commence on the first day of the month in which the 
hospitalization or treatment began.  See 38 C.F.R. 
§ 3.31(c); see also 38 U.S.C.A. § 5111.

A review of the record in this action demonstrates that the 
veteran is not entitled to an effective date for the payment 
of temporary total rating compensation due to treatment for a 
service-connected right knee disability prior to January 1, 
2000.

The veteran was assigned a temporary total rating due to a 
service-connected right knee disability requiring 
convalescence effective from December 1, 1999 to April 1, 
2000.  However, as previously noted, the RO did not commence 
payment of compensation benefits at the rate of 100 percent 
until January 1, 2000.  In light of the applicable law and 
regulation, the Board concludes that the RO's action was 
correct.  

The veteran was assigned a temporary total evaluation for a 
service-connected disability requiring convalescence pursuant 
to 38 C.F.R. § 4.30.  The record does not demonstrate that 
the veteran meets any of the exceptions outlined by 38 C.F.R. 
§ 3.31(c).  The veteran is not in receipt of surviving 
spouse's rate; military retired or retirement pay greater 
than the amount of compensation payable; an adjustment of 
award due to recoupment, offset to collect indebtedness, 
incompetency, incarceration, an estate that exceeds the 
limitation for certain hospitalized incompetent veterans, or 
discontinuance of apportionments; increases resulting solely 
from the enactment of legislation; or a temporary total 
rating pursuant to paragraph 29.  The Board notes that even 
if the veteran were receiving temporary total benefits 
pursuant to paragraph 29, he would not be entitled to the 
payment of compensation benefits for the month of December 
1999 as his entire period of hospitalization or treatment, 
including any period of post-hospitalization convalescence 
did not commence and terminate within the same calendar 
month.  The record clearly demonstrates that the veteran 
underwent right knee surgery in December 1999 and his period 
of convalescence extended until early March 2000.  

Thus, under the applicable law and regulations, the RO's 
action of commencing payment of a 100 percent temporary total 
rating on January 1, 2000, was correct and the veteran is not 
entitled to payment of 100 percent temporary total 
compensation benefits for the month of December 1999.


ORDER

The appeal is denied as to both issues.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

